Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 01/27/2020.  Claims 1-20 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Applicant’s representative, Stephen A. Sequin indicated that a terminal disclaimer would be filed in this case to help advance prosecution.  As a result, the non-statutory double patenting rejection is not needed.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “the gear train” in lines 3 and 5. However, there is a lack of antecedent basis for this . Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Claim 2 recites “the gear train” in line 2. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the epicyclic gear train”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 3 recites “the gear train” in lines 2 and 3. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the epicyclic gear train”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Claim 6 recites “the piston” in lines 2 and 4. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the extendable piston”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 recites “the engine” in line 6. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the gas turbine”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 recites “the gear train” in lines 7 and 9. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the epicyclic gear train”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Claim 14 recites “the gear train” in lines 2 and 3. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the epicyclic gear train”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Claim 17 recites “the gear train” in line 3. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the epicyclic gear train”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Claim 17 recites “wherein the one of the plurality of components” in line 5. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “wherein 9one of the plurality of components”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8 rejected under 35 U.S.C. 103(a) as being unpatentable over Haerms (USPAP 2014/0199157) in view of Lemmers (USPAP 2012/0015776).
In reference to independent claim 1, Haerms teaches a drive assembly for a gas turbine engine (para 0010 specifically determines “the present invention to provide a method and apparatus for barring a rotor of a turbomachine during cool down, which reduces or eliminates bending of the rotor due to nonuniform heat distribution during cool down.”) comprising: 
and wherein the gear train (gear train of rotor 11, fig 5) includes at least one engagement feature (teeth of ratchet wheel 34, fig 3) on one of the plurality of components (ratchet wheel 34); and an actuator (20, fig 5) engageable with the at least one engagement feature to cause the accessory drive shaft to rotate (para 0020 specifically discloses “said rotor is rotated by said barring device such that said nonuniform temperature distribution on said rotor is reduced by said nonuniform circumferential temperature profile outside of said rotor”, and para 0063 specifically discloses “barring mechanism can engage the rotor shaft at any place”).
Haerms is silent to an epicyclic gear train having an input and an output, the input coupled to a first turbine, the output coupled to an accessory drive shaft, wherein the gear train includes a plurality of components including a sun gear, a ring gear, a plurality of star gears meshing with the sun gear and the ring gear, and a carrier,
Lemmers, a similar turbine engine, teaches an epicyclic gear train (fig 2 and 3) having an input (40) and an output (80), the input coupled to a first turbine (para 0010 specifically discloses “A low pressure turbine section 30, similarly, drives (e.g., provides rotative input to) a gearbox 35 via shaft 40.”), the output coupled to an accessory drive shaft (40), wherein the gear train includes a plurality of components (60, fig 2), a ring gear (50), a plurality of star gears (65) meshing with the sun gear (60) and the ring gear (50), and a carrier (fig 2 shows the star gears 65 meshing with the sun and ring gear and carrier 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine engine of Haerms with the turbine components of Lemmers “to provide good fuel economy relative to other types of aircraft gas turbine engines” also “a differential gives engine designers flexibility to independently optimize the fan and low pressure turbine speeds and efficiency via the differential input to output speed ratios.” Para 0002, Lemmers.  To be clear Haerms discloses an actuator for a turbine engine but discloses almost no structure of the internal engine (gearing type of structures what is connected to what etc.), Lemmers discloses the epicyclic gear structure and more of the actual internal structure.  As combined, the pertinent internal structure of Lemmers is used in the engine of Haerms turned with the actuator of Haerms.  Furthermore, it is important to repeat that the ring gear of 50 is also used to input power into the system like the gear 34.


In reference to dependent claim 2, Haerms in view of Lemmers teaches the drive assembly as recited in claim 1, Haerms further discloses the drive assembly comprising a housing (12) defining a cavity (inside of 12, fig 1), the first turbine, the gear train and the actuator (20, at least part of it is in the casing 12, fig 3) located at least partially in the cavity (Haerms is silent to the gear train however Lemmers, combined above clearly shows the epicyclic gear in close relationship and after modification the epicyclic gear would be inside 12 of Haerms).
In reference to dependent claim 3, Haerms in view of Lemmers teaches the drive assembly as recited in claim 1, Lemmers further teaches the epicyclic gear train (35) is a star gear system (fig 2 shows a star gear system), the input of the gear train is defined by the sun gear (para 0011 specifies that 60 is an “input” sun gear), and the output of the gear train is defined by the ring gear (para 0011 specifies that 50 is an “output” ring gear) such that the gear train interconnects the first turbine and the accessory drive shaft (para 0010 shows the accessory drive shaft 40 is connected to the turbine 30).
In reference to dependent claim 4, Haerms in view of Lemmers teaches the drive assembly as recited in claim 3, Lemmers further teaches the ring gear (50) defines the at least one engagement feature (external teeth of 50).
In reference to dependent claim 5, Haerms in view of Lemmers teaches the drive assembly as recited in claim 4, Lemmers further teaches the at least one engagement feature (external teeth of 50) defines one or more protrusions circumferentially arranged about and extending outwardly from a perimeter of the ring gear (the teeth of 50 are arranged circumferentially around it).
In reference to dependent claim 8, The drive assembly as recited in claim 1, Lemmers further discloses wherein the accessory drive shaft (shaft of 90) is coupled to a turbine shaft of a second turbine such that rotation of the accessory drive shaft causes rotation of the turbine shaft (para 0014-0016 disclose how the turbine system can be disengaged from the turbine to prevent parasitic losses to the engine).


Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Haerms (USPAP 2014/0199157) in view of Lemmers (USPAP 2012/0015776) further in view of Usami (USPAP 2010/0264670).
In reference to dependent claims 6 and 7, Haerms in view of Lemmers teaches the drive assembly as recited in claim 1, 
(claim 6) Haerms further discloses the drive assembly wherein the actuator (20) includes an extendable piston (31, fig 2), and a ratchet (36) located at an end of the piston, the ratchet having a contact portion (tip of 36) for moving the at least one engagement feature (teeth of 34) in response to movement of the piston.
(claim 7) a sensor (40 and 41) of the rotor and a controller (42) coupled to the actuator and the sensor, the controller operable to cause the actuator (20) to engage the at least one engagement feature (teeth of 34) in response to determining a change in position of the at least one engagement feature (para 0044 specifically discloses “a continuous monitoring and evaluation of the actuator force and/or the turbomachine rotor speed around the circumference shall be introduced.  By this evaluation, the location of the rotor buckle or the circumferential disturbance is determined.  The circumferential speed will be varied.  By the variation of rotational speed the available (nonuniform) surrounding circumferential temperature profile will be used to straighten the rotor back to the coaxial condition.”)
Haerms and Lemmers do not teach a solenoid and a sensor operable to detect a position of the at least one engagement feature.
Usami similar internal combustion engine teaches a solenoid (5, fig 17) and a sensor (90, fig 17) operable to detect a position of the at least one engagement feature (para 0268 specifically discloses, “The rotational position sensor 90 is operative to directly detect the operating condition of at least one of the ring gear 36”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine engine of Haerms in view of Lemmers with the solenoid and position sensor of Usami to provide both a more accurate and a more compact mechanism.  By exchanging the electric motor, speed change mechanism and rotation to linear change mechanism with a simple linear solenoid significant space can be saved.  In addition, by more accurately detecting the position of the ring gear a more efficient use of the energy used to move the ring gear can be realized.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Haerms (USPAP 2014/0199157) in view of Lemmers (USPAP 2012/0015776) further in view of Eifert (USPAP 2016/0312710).
In reference to dependent claim 9, Haerms in view of Lemmers teaches the drive assembly as recited in claim 8, Lemmers teaches an engine wherein the first turbine (30) is a turbine operable to cause the epicyclic gear (35) train to rotate the accessory drive shaft (shafts of 90) during an engine start condition (during an engine start 40 would automatically start), the actuator being in a disengaged position during (Lemmers is silent to the actuator, however Haerms specifically discloses an actuator operating only during slowdown ).
Haerms and Lemmers do not teach a pneumatic turbine.
Eifert a similar turbine engine teaches a pneumatic turbine (para 0007 specifically discloses, “FIG. 2 illustrates a schematic view of exemplary pneumatic starting systems for a gas turbine engine”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine engine of Haerms in view of Lemmers with the pneumatic turbine of Eifert to “provide a method for increasing the efficiency of turbine engine starting and/or restarting procedures.” para 0021; Eifert.  To be clear the modification is made by adding a pneumatic starting turbine and the pneumatic piping and nozzles added to the system, in order to help start the engine.


Claims 10-15 and 17-19 rejected under 35 U.S.C. 103(a) as being unpatentable over Haerms (USPAP 2014/0199157) in view of Lemmers (USPAP 2012/0015776) further in view of Gaines (USPAP 2007/0151258).
In reference to independent claim 10, Haerms teaches a gas turbine engine comprising: a turbine section (147, fig 1) configured to drive a compressor section (18), and wherein the gear train (gear train of 11 fig 5) includes at least one engagement feature (teeth on wheel 34) on one of the plurality of components (34); an actuator (20, fig 5) engageable with the at least one engagement feature (teeth on wheel 34) to cause the spool shaft to rotate (para 0020 specifically discloses “said rotor is rotated by said barring device such that said nonuniform temperature distribution on said rotor is reduced by said nonuniform circumferential temperature profile outside of said rotor”, and para 0063 specifically discloses “barring mechanism can engage the rotor shaft at any place”).
Haerms is silent to a spool including a turbine section configured to drive a compressor section through a spool shaft; and a drive assembly for driving the spool comprising: an epicyclic gear train having an input and an output, the input coupled to a first turbine for starting the engine, the output coupled to the spool shaft, wherein the gear train includes a plurality of components including a sun gear, a ring gear, a plurality of star gears meshing with the sun gear and the ring gear, and a carrier.
Lemmers, a similar turbine engine, teaches 
a spool including a turbine section (15) configured to drive a compressor section (20) through a spool shaft (para 0010 specifically discloses “a gas turbine engine 10 is shown.  A high pressure turbine section 15 drives compressor section 20 via first shaft 25”); and a drive assembly for driving the spool comprising: an epicyclic gear train (fig 2 and 3) having an input (40) and an output (80), the input (40) coupled to a turbine (para 0010 specifically discloses “A low pressure turbine section 30, similarly, drives (e.g., provides rotative input to) a gearbox 35 via shaft 40.”), the output coupled to the spool shaft (para 0007 specifically discloses “FIG. 1 includes a diagrammatic view of a low pressure turbine attaching to an epicyclic differential.”)
Para 0014 specifically discloses “During an emergency, when an aircraft main engine(s) and/or an auxiliary power unit(s) may be inoperable, the failed engine(s) fan 45 may windmill, or rotate due to the forward velocity of the aircraft (not shown).  A significant amount of power could be drawn from the fan 45 in this scenario to drive the power component 95 such as an emergency generator and/or hydraulic pump.” this shows that the external teeth of ring gear 50 are actually used as a power input in the event of an emergency, just like the teeth of 34 in Haerms are used to input power during cool down.), wherein the gear train includes a plurality of components including a sun gear (60, fig 2), a ring gear (50), a plurality of star gears (65) meshing with the sun gear (60) and the ring gear (50), and a carrier (fig 2 shows the star gears 65 meshing with the sun and ring gear and carrier 70);.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine engine of Haerms with the turbine components of Lemmers “to provide good fuel economy relative to other types of aircraft gas turbine engines” also “a differential gives engine designers flexibility to independently optimize the fan and low pressure turbine speeds and efficiency via the differential input to output speed ratios.” Para 0002, Lemmers.  To be clear Haerms discloses an actuator for a turbine engine but discloses almost no structure of the internal engine (gearing type of structures what is connected to what etc.), Lemmers discloses the epicyclic gear structure and more of the actual internal structure.  As combined the pertinent internal structure of Lemmers is used in the engine of Haerms turned with the actuator of Haerms.  Furthermore, it is important to repeat that the ring gear of 50 is also used to input power into the system like the gear 34.
Both Haerms and Lemmers are silent to a gear train having an input and an output, the input coupled to a first turbine for starting the engine, the output coupled to the spool shaft.
Gaines, a similar turbine engine teaches an gear train having an input and an output, the input coupled to a first turbine for starting the engine (para 0016 specifically discloses “the low pressure and high pressure generators 138, 142 may be implemented as any one of numerous types of AC or DC generators or starter-generators”), the output coupled to the spool shaft (both 134 and 136 are spool shafts, para 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine engine of Haerms in view of Lemmers with the starters of Gaines “to supply starting torque to the engine” thereby making starting easier and faster; para 0006; Gaines.  To be clear since the starter is connected thru 144 and 146, the addition of 144 and 146 allow more clearance and aid in starting because they enable the use of a bigger motor.  To be clear Haerms discloses the actuator turning a turbine but includes almost no detail of the turbine the modification is made by adding the tower shaft and starters to the primary reference and making the internal shafts spool shafts as in Gaines.

In reference to independent claim 17, Haerms teaches a structure capable of the method of driving a section of a gas turbine engine (fig 1 shows a gas turbine engine), comprising: moving an actuator (20, fig 5) into contact with at least one engagement feature (teeth on wheel 34) of an gear train during a slow rotation (para 0010 specifically discloses “It is therefore an object of the present invention to provide a method and apparatus for barring a rotor of a turbomachine during cool down”), wherein the gear train (gear train of 11, fig 5) includes a plurality of components and wherein the one of the plurality of components (gear 34) comprises the at least one engagement feature (teeth of 34), rotating a gear (34) of the gear train in response to the actuator (20) moving the at least one engagement feature (teeth of 34).
Haerms is silent to the gear train includes a plurality of components including a sun gear, a ring gear, a plurality of star gears meshing with the sun gear and the ring gear, and a carrier; rotating a gear of the epicyclic gear train in response to the actuator moving the at least one engagement feature; and rotating a spool in response to rotating the gear, the spool being included in the section of the gas turbine engine, and a towershaft interconnecting the spool and the epicyclic gear train.
Lemmers, a similar turbine engine, teaches the gear train includes a plurality of components including a sun gear (60, fig 2), a ring gear (50), a plurality of star gears (65) meshing with the sun gear (60) and the ring gear (50), and a carrier (fig 2 shows the star gears 65 meshing with the sun and ring gear and carrier 70); rotating a gear (50) of the epicyclic gear train in response to the actuator (45) moving the at least one engagement feature (para 0014 specifically discloses “During an emergency, when an aircraft main engine(s) and/or an auxiliary power unit(s) may be inoperable, the failed engine(s) fan 45 may windmill, or rotate due to the forward velocity of the aircraft (not shown).  A significant amount of power could be drawn from the fan 45 in this scenario to drive the power component 95 such as an emergency generator and/or hydraulic pump.” this shows that the external teeth of ring gear 50 are actually used as a power input in the event of an emergency, just like the teeth of 34 in Haerms are used to input power during cool down.); and rotating a spool (25) in response to rotating the gear (50), the spool being included in the section of the gas turbine engine (included in fig 1 which is in 35 in the engine).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine engine of Haerms with the turbine components of Lemmers “to provide good fuel economy relative to other types of aircraft gas turbine engines” also “a differential gives engine designers flexibility to independently optimize the fan and low pressure turbine speeds and efficiency via the differential input to output speed ratios.” Para 0002, Lemmers.  To be clear Haerms discloses an actuator for a turbine engine but discloses almost no structure of the internal engine (gearing type of structures what is connected to what etc.), Lemmers discloses the epicyclic gear structure and more of the actual internal structure.  As combined the pertinent internal structure of Lemmers is used in the engine of Haerms turned with the actuator of Haerms.  Furthermore, it is important to repeat that the ring gear of 50 is also used to input power into the system like the gear 34.
Haerms and Lemmers are silent to a tower shaft interconnecting the spool and gear train.
Gaines, a similar turbine engine teaches a tower shaft (144 and 146, fig 1; tower shafts are shaft that come off the shafts at 90 degrees both 144 and 146 disclose coming off the shafts at 90 degrees) interconnecting the spool shaft (134 and 136, fig 1) and a gear train (140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine engine of Haerms in view of Lemmers with the starters of Gaines “to supply starting torque to the engine” thereby making starting easier and faster; para 0006; Gaines.  To be clear since the starter is connected thru 144 and 146, the addition of 144 and 146 allow more clearance and aid in starting because they enable the use of a bigger motor.  To be clear Haerms discloses the actuator turning a turbine but includes almost no detail of the turbine the modification is made by adding the tower shaft and starters to the primary reference, and making the internal shafts spool shafts as in Gaines.

In reference to dependent claim 12, Haerms in view of Lemmers and Gaines teaches the gas turbine engine as recited in claim 11, Gaines further discloses wherein the first turbine (126, fig 1) is operable to cause the epicyclic gear train (Gaines does not disclose an epicyclic gear train however Lemmers (combined above) does) to rotate an accessory drive shaft of the accessory gearbox during an engine start condition (connected thru 146 to 140 which is disclosed as a starter/generator), the accessory drive shaft mechanically coupled to the output (Lemmers further discloses in para 0012 specifically discloses “gears 90 to provide rotative power to a power component 95 such as a generator, a hydraulic pump or the like, or other power or drive mechanisms that may be used in an aircraft and are contemplated for use herein.”)
In reference to dependent claim 13, Haerms in view of Lemmers and Gaines teaches the gas turbine engine as recited in claim 11, Haerms discloses a turbine engine wherein the turbine section includes a low pressure turbine (18) and a high pressure turbine (16), the shaft (shaft of 11) coupled to one of the low pressure turbine (18) and the high pressure turbine (16)(Haerms is silent to a spool shaft however, Lemmers (combined above) shows a spool shaft 25 coupled to the low pressure turbine 30, fig 1).
In reference to dependent claim 14, Haerms in view of Lemmers and Gaines teaches a gas turbine engine as recited in claim 10, Lemmers further teaches the   epicyclic gear train (35, fig 2) is a star gear system (fig 2 is a star gear system), the input of the gear train is defined by the sun gear (the input can be defined by the sun gear 60, fig 2), and the output of the gear train is defined by the ring gear (the output can be defined as the ring gear 50) such that the gear train interconnects the first turbine and the spool shaft.
In reference to dependent claim 15, Haerms in view of Lemmers and Gaines teaches the gas turbine engine as recited in claim 14, Lemmers further teaches the ring gear (50) defines the at least one engagement feature (the teeth on the external side of 50, fig 2).
In reference to dependent claim 18, Haerms in view of Lemmers and Gaines teaches the method as recited in claim 17, Gaines further discloses the step of rotating the spool includes driving the spool through an accessory gearbox (140) interconnecting an output of the epicyclic (Gaines does not disclose an epicyclic however Lemmers combined above does) gear train and the tower shaft (144 and 146)
In reference to dependent claim 19, Haerms in view of Lemmers and Gaines teaches the method as recited in claim 17, Gaines discloses comprising driving an input of the epicyclic (Gaines does not disclose an epicyclic however, Lemmers combined above does) gear train with a turbine during an engine start condition (driven by the starters 138 and 142), but not during the slow rotation condition (starters act as generators during rotation to provide electricity to the system).

Claims 16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Haerms (USPAP 2014/0199157) in view of Lemmers (USPAP 2012/0015776) further in view of Gaines (USPAP 2007/0151258) further in view of Usami (USPAP 2010/0264670).
In reference to dependent claims 16 and 20, Haerms in view of Lemmers and Gaines teaches gas turbine engine as recited in claims 10 and 17 respectively, comprising; a controller (42) coupled to the actuator (20) and the sensor (40 and 41); wherein the actuator includes a ratchet (36) operable to move the at least one engagement feature (teeth of 34); and wherein the controller (42) is operable to cause the ratchet to engage the at least one engagement feature in response to determining a change in position of the at least one engagement feature (para 0044 specifically discloses “a continuous monitoring and evaluation of the actuator force and/or the turbomachine rotor speed around the circumference shall be introduced.  By this evaluation the location of the rotor buckle or the circumferential disturbance is determined.  The circumferential speed will be varied.  By the variation of rotational speed the available (nonuniform) surrounding circumferential temperature profile will be used to straighten the rotor back to the coaxial condition.”).
Haerms, Lemmers, and Gaines do not teach a sensor operable to detect a position of the at least one engagement feature.
Usami similar internal combustion engine teaches a sensor (90, fig 17) operable to detect a position of the at least one engagement feature (para 0268 specifically discloses “The rotational position sensor 90 is operative to directly detect the operating condition of at least one of the ring gear 36”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine engine of Haerms in view of Lemmers and Gaines with the solenoid and position sensor of Usami to provide both a more accurate and a more compact mechanism.  By more accurately detecting the position of the ring gear a more efficient use of the energy used to move the ring gear can be realized.


Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Bastier (USPAP 2013/0167679) discloses an actuating device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/CHARLES W NICHOLS/Examiner, Art Unit 3746